PER CURIAM.
This is a petition for writ of certiorari seeking quashal of a circuit court order that dismissed for untimeliness Benjamin Ro-sayn’s appeal from a final judgment of the county court.
Headquarters for the County Court of Palm Beach County is at the County Courthouse in West Palm Beach. There are branches of the County Court at Belle Glade, North Palm Beach, and Delray Beach. The clerk of the circuit court is also the clerk of the county court.
The trial of the case Rosayn was involved in took place at the Delray Beach branch of the County Court. The final judgment in that litigation was signed at Delray Beach on December 11, 1979. The clerk of the county court, at the Delray Beach branch of the county court, by a time stamp on the judgment, indicated the final judgment was received on December 13, 1979. Another time stamp of the clerk at the main courthouse indicates the final judgment was filed December 19, 1979.
A notice of appeal from the foregoing judgment bears two time stamps. One shows the clerk received the notice of appeal January 18, 1980, at Delray Beach and the other shows the notice was filed January 22, 1980, in the main courthouse.
Rosayn argues here that, although his notice of appeal was marked “received” on January 18, 1980, it was for all intents and purposes filed on that date and not on January 22, 1980. We agree with that argument. We hold that a document is filed on the date a clerk of court first time stamps the document regardless of any word appearing over the time stamp. Because of this holding we conclude that the final judgment was rendered December 13, 1979, and that the notice of appeal was filed January 18, 1980, thirty-six days after December 13th. We would reach the same conclusion even if we used the dates on which the final judgment was “filed” (December 19, 1979) and the notice of appeal was “filed” (January 22, 1980). We conclude that the notice of appeal was not timely filed and that the circuit court did not depart from the essential requirements of law when it dismissed Rosayn’s appeal.
For the foregoing reasons Rosayn’s petition for writ of certiorari is denied.
DOWNEY, ANSTEAD and GLICK-STEIN, JJ., concur.